1    MCGREGOR W. SCOTT
     United States Attorney
2    JUSTIN L. LEE
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7

8                              IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     )       2:18-MJ-00089-CKD
                                                   )
12                Plaintiff,                       )       STIPULATION AND ORDER
                                                   )       CONTINUING PRELIMINARY
13      v.                                         )       HEARING DATE
                                                   )
14   JONATHAN DARLING,                             )
                                                   )       Judge: Hon. Edmund F. Brennan
15                Defendant.                       )
                                                   )
16                                                 )
                                                   )
17

18                                          STIPULATION

19           The United States, by and through its undersigned counsel, and the defendant, by
20   and through his counsel of record, hereby stipulate as follows:
21      1. By prior order, this matter is set for Preliminary Hearing on January 25, 2019.
22      2. By this Stipulation, the parties now move to continue the Preliminary Hearing until
23           April 5, 2019, at 2:00 p.m.
24      3. The defendant made his initial appearance on May 16, 2018, and the preliminary
25           hearing was set for May 30, 2018. At the request of the parties, the preliminary
26           hearing has been continued four times. This stipulation is the fifth request to
27           continue the preliminary hearing.
28      4. The defendant is presently in custody pending trial in this matter.


     Stipulation to Continue P/H                       1                       United States v. Darling
1       5. The parties have discussed potential pre-indictment resolution of this matter. The

2           parties need further time to discuss this matter, discuss any potential

3           consequences, and to allow counsel for the defendant reasonable time necessary for

4           preparation and further investigation.

5       6. Further, counsel for the defendant wants to explore medical examination of the

6           defendant that may bear on the potential charges in this case.

7               a. On July 6, 2018, the parties conferred regarding the defense investigation

8                  into the medical examination. Defense counsel informed the United States

9                  that defense counsel needs further time for the defendant to receive a medical

10                 evaluation.

11              b. On September 12, 2018, the parties conferred regarding the status of the

12                 medical examination. Counsel for the defendant relayed to the United States

13                 that counsel is still in the process of gathering necessary medical records and

14                 obtaining a doctor to conduct neurological and psychological examinations.

15              c. On October 22, 2018, the parties conferred regarding the status of the

16                 medical examination. Counsel for the defendant conveyed that she has

17                 gathered all of the necessary medical records and has requested funding for a

18                 neuropsychological examination. Counsel for the defendant advised that the

19                 examination and review of records will likely not be completed until January

20                 2019.

21              d. On January 14 and 18, 2019, the parties conferred regarding the status of the

22                 in-person neuropsychological medical examination. Counsel for the

23                 defendant advised that the examination has not yet been conducted owing to

24                 the backlog of patients pending examination by the examining doctor.

25                 Counsel for the defendant contacted the doctor’s office and was advised that

26                 the examination and follow-up report would be completed within six weeks.

27      7. The defendant understands that pursuant to 18 U.S.C. § 3161(b), “any information

28          or indictment charging an individual with the commission of an offense shall be


     Stipulation to Continue P/H                     2                       United States v. Darling
1           filed within thirty days from the date on which such individual was arrested.” Time

2           may be excluded under the Speedy Trial Act if the Court finds that the ends of

3           justice served by granting such a continuance outweigh the best interests of the

4           public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The parties

5           jointly move to exclude time within which any indictment or information shall be

6           filed from the date of this order, through and including April 5, 2019, pursuant to 18

7           U.S.C. § 3161(h)(7)(B)(iv), because failure to do so would “deny counsel for the

8           defendant . . . the reasonable time necessary for effective preparation, taking into

9           account the exercise of due diligence.”

10      8. Good cause exists under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

11   IT IS SO STIPULATED.

12

13   DATED: January 18, 2019                  /s/ Justin L. Lee _
                                             JUSTIN L. LEE
14                                           Assistant U.S. Attorney
15   DATED: January 18, 2019                  /s/ Jennifer Mouzis _
                                             JENNIFER MOUZIS
16
                                             Attorney for Jonathan Darling
17                                           (as authorized on January 18, 2019)

18
                                                ORDER
19
            IT IS SO FOUND AND ORDERED, this 24th day of January, 2019.
20

21

22
                                             _____________________________
23                                           Hon. EDMUND F. BRENNAN
                                             United States Magistrate Judge
24
25

26

27

28


     Stipulation to Continue P/H                      3                     United States v. Darling
